Citation Nr: 1755043	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  10-21 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1984 and February 2003 to June 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2015, the Veteran provided testimony at a hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file.

The Veteran's claims were previously before the Board in March 2017 at which time they were remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In addition, the March 2017 Board remand remanded the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  This claim was granted by the RO in an August 2017 rating decision.  As the Veteran's claim has been granted in full it is no longer within the Board's jurisdiction and the issues are as noted on the cover page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran's claim of entitlement to service connection for sleep apnea was most recently before the Board in March 2017 at which time it was remanded to obtain an addendum opinion.  In response to the March 2017 Board remand a May 2017 addendum opinion was obtained.  The opinion provider concluded the Veteran's sleep apnea was not etiologically related to his active service.  The opinion provider noted the Veteran's service treatment records (STRs) did not contain "complaints, diagnosis, treatment, injury and/or events related to [sleep apnea]." The opinion provider concluded that the Veteran's sleep apnea was etiologically related to his post-service overall poor health. 

The Board finds the May 2017 addendum opinion to be inadequate.  The opinion provider indicated that the Veteran's STRs did not contain reports of sleep apnea symptoms implying that this fact alone indicated sleep apnea was not present during the Veteran's active service.  However, the March 2017 Board remand instructed the opinion provider to consider the Veteran's lay statements that he was exposed to gas and would frequently wake up gagging during his active service.  The opinion provider restated the Veteran's lay statements but failed to provide a rationale as to why these statements did not constitute a reporting of in-service symptoms or why the Veteran's in-service gas fume exposure was not etiologically related to his current sleep apnea.  As such, an additional addendum opinion must be obtained on remand.  

The Veteran's claim of entitlement to service connection for diabetes mellitus, type II was most recently before the Board in March 2017 at which time it was remanded to obtain an addendum opinion.  In response to the March 2017 Board remand a May 2017 addendum opinion was obtained.  The opinion provider noted the Veteran's STRs did not contain "complaints, diagnosis, treatment, injury and/or events related to Diabetes Mellitus, Type II."  The opinion provider noted a March 2003 STR noted "hypertriglyceridemia/hypocholesteremia, overweight and elevated blood pressure" but concluded that this did not support a diagnosis of Diabetes Mellitus.  The opinion provider concluded that the Veteran's Diabetes Mellitus, type II, diagnosed in 2007, was etiologically related to environmental and behavior factors to include his post-service weight gain.  

The Board finds the May 2017 addendum opinion to be inadequate.  The examiner noted the Veteran's STRs contained findings of hypertriglyceridemia, hypocholesteremia, and elevated blood pressure but failed to provide a rationale as to why these findings were not indicative of diabetes mellitus, type II.  The Board notes while the Veteran was not diagnosed with diabetes until 2007 it does not preclude the possibility of his diabetes mellitus being present prior to 2007.  As such, an additional addendum opinion must be obtained on remand.   

The Board acknowledges the Veteran's representative's October 2017 appellant brief questioning the competency of the May 2017 addendum opinion provider.  However, as the Board has already found the May 2017 addendum opinions to be inadequate it is unnecessary to discuss the competency of the opinion provider.  

Moreover, the Veteran appears to continue to receive treatment at a VA medical center.  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  After the completion of step one the AOJ must contact an opinion provider other than the one who provided the May 2017 opinion in connection with the Veteran's claim for entitlement to service connection for sleep apnea and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.  

Based on the examination and review of the record, the opinion provider should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's sleep apnea is etiologically related to his active service.  

The opinion provider should consider, and discuss as necessary the Veteran's October 2015 Board hearing testimony that he was exposed to gas fumes and would wake up gagging during his active service.  

If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  After the completion of step one the AOJ must contact an opinion provider other than the one who provided the May 2017 opinion in connection with the Veteran's claim for entitlement to service connection for diabetes mellitus, type II and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.  

Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's diabetes mellitus, type II is etiologically related to his active service.  

The opinion provider should consider and discuss as necessary the Veteran's March 2003 report of medical examination noting hypertriglyceridemia, hypocholesteremia, and elevated blood pressure.

If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  
 
4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




